Citation Nr: 0929552	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-26 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hand 
condition.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1956 to 
September 1958, and has additional service in the Alabama 
National Guard from October 1958 to July 1960.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2006 rating decision of a 
Department of Veteran's Affairs (VA) Regional Office (RO) 
that denied the Veteran's claims of entitlement to service 
connection for a left hand condition, bilateral hearing loss, 
and tinnitus.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A current diagnosis as to a left hand condition is not 
demonstrated by the record. 

2.  The Veteran's bilateral hearing loss is not attributable 
to service and was not first manifested within one year of 
separation from service.

3.  The Veteran's tinnitus is not attributable to service.


CONCLUSIONS OF LAW

1.  A left hand condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred or aggravated in service.  38 U.S.C.A.         §§ 
1101, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R.    §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2008).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A.         §§ 1101, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R.    §§ 3.102, 3.159, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

As to his claim of entitlement to service connection for a 
left hand condition, the Veteran was notified in a VCAA 
letter dated in June 2005, before the initial adjudication of 
the claims, of the evidence not of record that was necessary 
to substantiate the claims.  He was told that he needed to 
provide the names of persons, agencies, or companies who had 
additional records to help decide his claims.  He was 
informed that VA would attempt to review his claims and 
determine what additional information was needed to process 
his claims, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  As to his claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus, the Veteran was notified of the above-described 
information in a VCAA letter dated in November 2005. 

An August 2007 VCAA letter also informed the Veteran 
regarding the appropriate disability ratings or effective 
dates to be assigned.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for a left hand condition, bilateral hearing loss, 
and tinnitus, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claims of entitlement to service 
connection for a left hand condition, bilateral hearing loss 
and tinnitus, a VA examination and a VA audiological 
evaluation, respectively, are not required.  There is no 
evidence of record indicating a current disability or 
persistent or recurrent symptoms of a disability, as to a 
left hand condition.  Thus, there cannot be an association 
between any in-service event, injury, and a current 
disability.  As there is no evidence of record indicating an 
in-service event, injury, or disease related to bilateral 
hearing loss and tinnitus, and no evidence of treatment for 
symptoms of the same for many years after separation from 
service, there cannot be an association between such and any 
in-service event, injury, or disease.  Thus, there is 
sufficient evidence to make a decision on the claims. 

The Veteran's available service treatment records and all 
identified, authorized, and available post-service treatment 
records relevant to the issue on appeal have been requested 
or obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.             38 
C.F.R. § 3.303(b).

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.6(a), (d) (2008).  Active duty training is, 
inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R.   § 3.6(c)(1) 
(2008). It follows from this that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing active duty training, 
or from injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1131 
(West 2002 & Supp. 2009).  However, presumptive periods do 
not apply to active duty training or inactive duty training.  
Biggins v. Derwinski, 1 Vet. App. 474 (1991).

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in combat 
service, 38 U.S.C.A. § 1154(b) (West 2002)  must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, the Veteran served 
during peacetime.  Thus, 38 U.S.C.A.          § 1154(b) is 
not for application.

Left Hand Condition

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. § 1131 (West 2002).  The United 
States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1131.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The current disability requirement for a service connection 
claim is satisfied if the claimant has a disability at the 
time the claim is filed or during the pendency of that claim. 
 See McClain v. Nicholson, 21 Vet. App. 319 (2007).
The Veteran, in a September 2005 statement, asserted that he 
injured his hand in an accident at Camp Shelby in July 1959.  
The Veteran asserted that while he has not had treatment for 
his left hand condition, he has suffered from stiffness and 
the inability to use his hand as he should be able to.  

The Veteran's VA treatment records are silent for any 
complaint, treatment, or diagnosis of a left hand condition.  

In this case, there is no current medical evidence showing a 
diagnosis of a left hand condition.  As there is no evidence 
establishing a current diagnosis of a left hand condition, 
there cannot be a discussion as to whether there exists a 
medical nexus between military service and a left hand 
condition.  Thus, service connection for same is not 
warranted.

As a threshold matter, per 38 U.S.C.A. § 1131, since the 
Veteran does not have a disability for which service 
connection can be granted, the claim must be denied by 
operation of law.  

Bilateral Hearing Loss and Tinnitus

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The Veteran asserts, in his September 2005 claim, that he was 
exposed to noise hazard in service from his assigned duties 
as a light vehicle driver.  

The Veteran's service treatment records do not corroborate 
his contentions that he was exposed to noise in service as a 
result of his duties.  Even if the Veteran was exposed to 
noise in service, however, his service treatment records do 
not demonstrate any diagnosis or complaint of bilateral 
hearing loss or tinnitus in service.  

The Veteran's service treatment records reveal that the 
Veteran's whispered voice testing for hearing was normal, or 
15/15, at the time of his December 1956 entrance examination 
and August 1958 separation examination.  While the standard 
hearing test used during the Veteran's service, whispered 
voice testing, may not rule out a high frequency hearing 
loss, it does indicate grossly normal hearing at the time of 
both examinations.  

There were no complaints, findings, treatment, or diagnoses 
of bilateral hearing loss or tinnitus during service.  There 
were no complaints, findings, reports, or inquiries related 
to acoustic trauma or noise hazard in the Veteran's job 
duties or workplace during service.  

VA treatment records dated in October 2001 indicate that the 
Veteran sought audiological treatment.  Results of 
audiometric testing revealed hearing loss within the meaning 
of 38 C.F.R. § 3.385.  Specifically, at the time of the 
October 2001 audiology consult, the Veteran's pure tone 
thresholds, in decibels, for the right ear were 55, 65, 90, 
and non-responsive, and for the left ear were 20, 20, 65, 75, 
75, both measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  Speech recognition scores were 60 percent in 
the right ear and 84 percent in the left ear.  The 
audiologist noted that there was a total impaction of cerumen 
in the right ear.  

VA treatment records dated in April 2006 indicate that the 
Veteran reported a history of service-related noise exposure 
and reported that he had experienced, over the past five 
years, gradually worsening hearing acuity with bilateral, 
intermittent tinnitus.  At the time of the April 2006 
audiology consult, the Veteran's pure tone thresholds, in 
decibels, for the right ear were 40, 35, 70, 90, 95, and for 
the left ear were 20, 20, 70, 85, 90, both measured at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  Speech 
recognition scores were 48 percent in the right ear and 60 
percent in the left ear.  The audiologist noted that the 
Veteran's hearing loss is greater than normal age-related 
loss.  

There is no indication, however, that any of the Veteran's 
treatment providers have opined as to any relationship 
between the Veteran's bilateral hearing loss and tinnitus and 
his period of military service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, while there is current evidence of bilateral 
hearing loss and tinnitus, there is no evidence of bilateral 
hearing loss or tinnitus during the Veteran's period of 
active service.  Because there is no evidence demonstrating 
bilateral hearing loss or tinnitus at separation from 
service, no evidence demonstrating exposure to acoustic 
trauma in service, and no competent evidence of record 
suggesting that the Veteran's current bilateral hearing loss 
and tinnitus are related to his period of service, the Board 
finds that a VA audiological evaluation is not required in 
this case.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006). 

The Board acknowledges that the Veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experienced, including that he experienced exposure to loud 
noises while in service.  See, e.g., Layno, 6 Vet. App. 465.  
However, with regard to the Veteran's assertion that his 
bilateral hearing loss and tinnitus are the result of any in-
service noise exposure, the Veteran's assertion is not 
competent to establish a medical nexus between his bilateral 
hearing loss and tinnitus and service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that lay testimony 
is competent to establish pain or symptoms, but not establish 
a medical opinion).  Absent any medical evidence that that 
the Veteran's bilateral hearing loss and tinnitus are related 
to service, or to any incident therein, service connection is 
not warranted.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(noting that the question of whether a diagnosed disability 
is etiologically related to active service requires competent 
medical evidence).

In sum, the weight of the credible evidence does not 
establish that bilateral hearing loss or tinnitus began in 
service or that bilateral hearing loss was manifest within 
one year of separation.  Service connection is not warranted 
for bilateral hearing loss on a presumptive basis because the 
same did not manifest within one year of separation.  

Additionally, service connection is not warranted on a direct 
basis.  In this case there was no chronic ear disability, 
including bilateral hearing loss or tinnitus, shown during 
service, and no record of any continuous symptoms from 
separation from service onward.  Rather, the record 
establishes that approximately 43 years after separation, the 
Veteran has bilateral hearing loss and tinnitus.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
absence of any medical records of a diagnosis or treatment 
for many years after service, is probative evidence against a 
claim).  In view of the lengthy period without evidence of 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claims.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

As the preponderance of the evidence is against the Veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus, the benefit of the doubt rule does not apply, and 
the claims must be denied. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left hand condition is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


